NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

TRAVIS TAYLOR,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D18-3011
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed October 11, 2019.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Rachael E. Reese of O'Brien Hatfield,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and LaROSE, JJ., Concur.